DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  “remaining the weight of the matching boundary point unchanged, upon determining the distance being greater than or equal to the preset threshold” should be “, the weight of the matching boundary point is unchanged”. Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  “The method of claim 1, wherein the particles comprises at least one randomly implanted particle” should be “The method of claim 1, wherein the particles comprise[s] at least one randomly implanted particle”.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  “remaining the weight of the matching boundary point unchanged, upon determining the distance being greater than or equal to the preset threshold” should be “maintaining the weight of the matching boundary point as unchanged, upon determining the distance being greater than or equal to the preset threshold” or “based on determining the distance being greater than or equal to the preset threshold, maintaing the weight of the matching boundary point as unchanged,”. Appropriate correction is required.


Claim 19 is objected to because of the following informalities:  “The robot of claim 11, wherein the particles comprises at least one randomly implanted particle” should be “The robot of claim 11, wherein the particles comprise[s] at least one randomly implanted particle”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cristobal et al., (WO 2020/048623).

Regarding claim 1: Cristobal teaches: a computer-implemented localization method [Page 11, line 27 teaches: mobile robot localization], comprising executing on a processor steps of:
obtaining a plurality of current laser scan points [Page 13, line 20 teaches: sensor data of at least one vision-based sensor and Page 13, line 23 teaches: using pulsed lasers] and a plurality of particles [Page 14, line 2 teaches: the number M of particles is kept constant]; 
mapping each of the laser scan points to a global coordinate system based on each of the particles to obtain a plurality of global boundary points of each of the particles, wherein position information of each of the global boundary points of each of the particles with respect to the particle is the same as position information of the corresponding laser scan points [Page 14, lines 7-10 teach: Based on the current hypothetical poses (i.e. particles) and the respective current weights, a current pose of the robot for the current iteration of frame t may be estimated by applying a (global or local) maximum a posteriori estimation method. Alternatively, a minimum mean-square error criterion 10 may be used.]; 
finding a matching boundary point in the global boundary points by comparing the global boundary points of the particle with a set of points corresponding to certain static objects in a known map [Page 14, lines 28-29 teach: step 220 performs map matching between observed features Yt and map or reference features YtMAP]; 
calculating a distance between the matching boundary point of the particle and the set of points corresponding to the static objects [Page 26, lines 26-29 teach: each reference feature comprises at least one global, i.e. space-fixed positional coordinate, and each observed feature comprises at least one bodyfixed positional coordinate, defined relative to the robot wherein a mapping between the spacefixed positional coordinates and the body-fixed positional coordinates is performed], and increasing a weight of the matching boundary point in response to the distance being less than a preset threshold [Page 31, lines 2-4 teach: Feature points which do not satisfy a threshold criterion for the similarity score calculated for these feature descriptors and feature classes are penalized. In addition, the predicted particles are weighted based on the distribution of the similarity scores]; 
calculating a weight of the particle by matching the global boundary points of the particle with the known map [Page 14, lines 30-31 teach: the predicted samples and corresponding updated weights are then resampled]; and 
estimating a localization result using the weight and poses of the particles [Page 14, lines 33-34 teach: current pose estimate Xt is determined in the pose estimation step 250].

Regarding claim 2:  the essence of the claim is taught above in the rejection of claim 1.
In addition, Cristobal teaches wherein before the step of finding the matching boundary point in the global boundary points by comparing the global boundary points of the particle with the set of points corresponding to the static objects in the known map further comprises: 
obtaining the set of points corresponding to the static objects [Page 26, lines 26-27 teach: each reference feature comprises at least one global, i.e. space-fixed positional coordinate] .

Regarding claim 3:  the essence of the claim is taught above in the rejection of claim 2.
In addition, Cristobal teaches wherein the step of obtaining the set of points corresponding to the static objects comprises: 
extracting one or more static objects from the known map using depth learning to obtain the set of points corresponding to the static objects [Page 26, lines 26-29 teach: each reference feature comprises at least one global, i.e. space-fixed positional coordinate, and each observed feature comprises at least one bodyfixed positional coordinate, defined relative to the robot wherein a mapping between the space-fixed positional coordinates and the body-fixed positional coordinates is performed in the transformation step 421 on the basis of the current hypothetical poses {Xtm }Mm=1].

Regarding claim 4:  the essence of the claim is taught above in the rejection of claim 2.
In addition, Cristobal teaches wherein the step of obtaining the set of points corresponding to the static objects comprises: 
obtaining the set of points corresponding to the static objects by registering the known map with a static feature [Page 27, lines 1-3 teach: Ideally, the map of the reference features has been created before performing the localization process and is available from a storage medium or a database for the below described matching process.].

Regarding claim 5:  the essence of the claim is taught above in the rejection of claim 1.
In addition, Cristobal teaches wherein the step of estimating the localization result using the weight and the poses of the particles comprises: 
selecting the pose of one of the particles having the largest weight as the localization result [Page 20, lines 1-4 teach: The localization process according to the first embodiment therefore combines the independent second pose estimate 15b with the first pose estimate 15a or replaces the first pose estimate 15a with the second pose estimate 15b based on the confidence measure of the current pose distribution.] .

Regarding claim 6:  the essence of the claim is taught above in the rejection of claim 5.
In addition, Cristobal teaches wherein after the step of calculating the weight of the particle by matching the global boundary points of the particle with the known map further comprises: 
resampling the particles using the weight of the particle [20, lines 5-10 teach: first pose estimate 15a is used as the current pose estimate Xt if the confidence measure wt of the current pose distribution exceeds a threshold tw that may be time dependent. Otherwise, the second pose estimate 15b may be used as the current pose estimate Xt . Also, a combination of the second pose estimate 15b derived from dead reckoning with a further pose estimate, that may be independently derived, may be used if the confidence measure is smaller than or equal to the threshold.].

Regarding claim 7:  the essence of the claim is taught above in the rejection of claim 1.
In addition, Cristobal teaches wherein the step of estimating the localization result using the weight and the poses of the particles comprises: 
resampling the particles using the weight of the particle [Page 20, lines 5-7 teach: if the confidence measure wt of the current pose distribution exceeds a threshold Qtw that may be time dependent. Otherwise, the second pose estimate 15b may be used as the current pose estimate Xt]; and 
calculating a weighted average of the pose of the resampled particles to use as the localization result [Page 14, lines 9-12 teach: Alternatively, a minimum mean-square error criterion may be used. Furthermore, a simple average (mean) and a mean within a window around the maximum a posteriori estimate (robust mean) may be used to determine the current pose estimate Xt].

Regarding claim 8:  the essence of the claim is taught above in the rejection of claim 1.
In addition, Cristobal teaches wherein after the step of calculating the distance between the matching boundary point of the particle and the corresponding static object point further comprises: 
remaining the weight of the matching boundary point unchanged, upon determining the distance being greater than or equal to the preset threshold [Page 20, lines 5-7 teach: first pose estimate 15a is used as the current pose estimate Xt if the confidence measure wt of the current pose distribution exceeds a threshold tw that may be time dependent. Otherwise, the second pose estimate 15b may be used as the current pose estimate Xt . ].

Regarding claim 9:  the essence of the claim is taught above in the rejection of claim 1.
In addition, Cristobal teaches wherein the particles comprises at least one randomly implanted particle [Page 12, lines 12-13 teach: is represented by a set of randomly chosen weighted samples (particles)].

Regarding claim 10:  the essence of the claim is taught above in the rejection of claim 1.
In addition, Cristobal teaches wherein the laser scan point is obtained through a distance sensor [Page 24, lines 6-9 teach: the vision-based sensor may involve a camera, in particular a stereo camera, a radar sensor, a light detection and ranging (LiDAR) sensor, e.g., using a pulsed laser, an ultrasonic sensor, an infrared sensor, or any other sensors adapted to provide imaging measurements, also called ranging].

Regarding claim 11: the claim is merely a robot carrying out the localization method of claim 1. Cristobal teaches a robot [robot systems… using sensor data from sensors of the robot, Page 1, lines 8 and 18]. Therefore, the rejection of claim 1 applies equally as well to this claim.

Regarding claim 12: the claim is merely a robot carrying out the localization method of claim 2. Cristobal teaches a robot [robot systems… using sensor data from sensors of the robot, Page 1, lines 8 and 18]. Therefore, the rejection of claim 2 applies equally as well to this claim.

Regarding claim 13: the claim is merely a robot carrying out the localization method of claim 3. Cristobal teaches a robot [robot systems… using sensor data from sensors of the robot, Page 1, lines 8 and 18]. Therefore, the rejection of claim 3 applies equally as well to this claim.

Regarding claim 14: the claim is merely a robot carrying out the localization method of claim 4. Cristobal teaches a robot [robot systems… using sensor data from sensors of the robot, Page 1, lines 8 and 18]. Therefore, the rejection of claim 4 applies equally as well to this claim.

Regarding claim 15: the claim is merely a robot carrying out the localization method of claim 5. Cristobal teaches a robot [robot systems… using sensor data from sensors of the robot, Page 1, lines 8 and 18]. Therefore, the rejection of claim 5 applies equally as well to this claim.

Regarding claim 16: the claim is merely a robot carrying out the localization method of claim 6. Cristobal teaches a robot [robot systems… using sensor data from sensors of the robot, Page 1, lines 8 and 18]. Therefore, the rejection of claim 6 applies equally as well to this claim.

Regarding claim 17: the claim is merely a robot carrying out the localization method of claim 7. Cristobal teaches a robot [robot systems… using sensor data from sensors of the robot, Page 1, lines 8 and 18]. Therefore, the rejection of claim 7 applies equally as well to this claim.

Regarding claim 18: the claim is merely a robot carrying out the localization method of claim 8. Cristobal teaches a robot [robot systems… using sensor data from sensors of the robot, Page 1, lines 8 and 18]. Therefore, the rejection of claim 8 applies equally as well to this claim.

Regarding claim 19: the claim is merely a robot carrying out the localization method of claim 9. Cristobal teaches a robot [robot systems… using sensor data from sensors of the robot, Page 1, lines 8 and 18]. Therefore, the rejection of claim 9 applies equally as well to this claim.

Regarding claim 20: the claim is merely a robot carrying out the localization method of claim 10, with includes lidar as a distance sensor. Cristobal teaches a robot [robot systems… using sensor data from sensors of the robot, Page 1, lines 8 and 18]. Therefore, the rejection of claim 10 applies equally as well to this claim.
Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Roumeliotis et al., (US 2009/0248304) teaches: a system and method for implementing an algorithm to determine pose, velocity, acceleration or other navigation information;
Karlsson et al., (US 2017/0147003) teaches techniques that can be used in robot navigation;
Madhow et al., (US 2018/0074209) teaches a modified particle filter providing a mechanism for selecting particles (outside of the normal selection process) for inclusion in the particle set analyzed and having the effect of allowing the particle filter to explore the 3D space surrounding a fixed position; and
Heinla et al., (US 2018/0253108) teaches a mobile robot configured to navigate on a sidewalk and deliver a delivery to a predetermined location.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARNIE A MATT/            Primary Examiner, Art Unit 2485